MONROE, Judge,
concurring specially.
Under workers’ compensation law, aggravation of the primary, work-related injury or a subsequent injury caused by medical or surgical treatment of the work-related injury is compensable. Patterson v. Clarke County Motors, Inc., 551 So.2d 412 (Ala.Civ.App. 1989); see also, 1 A Larson, The Law of Workmen’s Compensation, § 13.21 (1985). Dr. Faulkner’s testimony was that, in his opinion, the discogram injection he used to treat Easterly’s injury caused her diseitis. Therefore, even though it may have been the treatment of Easterly’s work-related injury that resulted in her diseitis, the condition is still compensable.
I agree with the majority that no reasonable "view of the evidence presented in this case supports the trial court’s judgment that Easterly’s diseitis was not caused by her back injury. Therefore, I agree that the judgment must be reversed and this cause remanded for further proceedings.